Citation Nr: 0938198	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO. 04-38 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1945 to December 
1949, from January 1950 to December 1955, and from December 
1955 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

A hearing was held at the RO before the undersigned Veterans 
Law Judge in February 2007.

The issue of entitlement to service connection for a lumbar 
spine disorder, remanded by the Board in April 2007, was 
granted in full by way of the June 2009 rating decision and 
is no longer within the Board's jurisdiction.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence does not show that the Veteran's current 
degenerative joint disease of the left knee was caused by any 
event of service, or that it initially manifested during 
service or within one year of discharge.


CONCLUSION OF LAW

A left knee disorder was not incurred in service, nor may it 
be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.307(a)(3), 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for a 
left knee disability. For service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

The existence of a current left knee disability in this case 
is not an issue. A review of the claims folder reveals that 
the Veteran was treated for his left knee over time, which 
ultimately culminated in a total knee replacement in June 
2004. See private treatment records from Dr. B. In June 2009, 
a VA examiner confirmed the diagnosis of degenerative joint 
disease of the left knee. The Veteran does have a current 
left knee disability.

There is also evidence of an in service incurrence related to 
the left knee. A review of the service treatment records 
reveal that the Veteran sought treatment in September 1960 
for a painful knee lasting one week. A follow up visit four 
days later clearly indicates "knee feels fine."  There is a 
November 1966 left knee x-ray, but it is in relation to an 
incident with a "hatchet" and the results are regarding 
soft tissue damage in the thigh, rather than any knee 
problem. The Board notes that the Veteran's December 1966 
separation examination and the accompanying Report of Medical 
History are devoid of evidence of a knee problem at the time 
of the Veteran's discharge from service. The Veteran himself 
checked the box for "No" with regard to trick or locked 
knee.

The question in this case is whether the Veteran's current 
degenerative disc disease is shown by the evidence to be 
causally connected to the September 1960 "painful knee" 
shown in service.

Under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), arthritis may be 
presumed to have been incurred in service if it becomes 
manifest to a degree of 10 percent or more within 1 year of 
the date of separation from service. In this case, the claims 
folder was closely reviewed and there is no evidence of 
treatment for symptoms of the Veteran's left knee at any time 
between the Veteran's May 1967 discharge and May 1968. The 
record contains no treatment records during that time period, 
nor are there any statements by the Veteran or anyone else 
during that time, which may indicate the Veteran experienced 
arthritis within the year following his discharge. 
Presumptive service connection is not applicable in this 
case.

The Veteran's service treatment records do show a painful 
knee, but do not show a diagnosis related to that pain in 
service. However, under 38 C.F.R. § 3.303(d), service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection. 38 C.F.R. § 3.303(d) 
(2008). 

In this case, there is no evidence of a knee disability for 
many years following service. The first post-service VA 
examination was in February 1986 and it makes no mention 
whatsoever of a knee problem. Private records beginning in 
November 1993 show that the Veteran sought treatment for 
problems related to his left knee and that he subsequently 
had left knee arthroscopy in 1994. These are the earliest 
records of treatment related to the left knee. Thus, the 
Veteran first sought treatment related to his left knee some 
twenty-six years following his discharge from active duty. 
There is no question that he has continued to receive 
treatment since 1993. In 2004, in fact, he underwent a total 
knee replacement. And, the 2009 VA examiner clearly indicated 
that he is status-post knee replacement with current 
degenerative disc disease. Thus, the Veteran appears to have 
treated continuously for the left knee since 1993. Again, the 
question in this case is whether this current disability is 
causally connected to the 1960 in service "painful knee."

In February 2007, the Veteran was afforded a Travel Board 
hearing. He reported that he was moving office equipment and 
injured his knee in 1960. See hearing transcript at page 9. 
He stated that he had no other knee injury in service. Id. at 
page 10. The Board left the record open following the hearing 
in order to allow the Veteran time to obtain a nexus opinion 
from his private physician.

In February 2007, shortly after the Travel Board hearing, the 
Veteran's private orthopedic physician, who has treated him 
since 1993, submitted a statement in relation to this claim. 
The doctor confirmed that the Veteran's knee pain and 
arthritic changes are isolated to the left knee and are 
likely post-traumatic in origin. The doctor went on to say 
that it "certainly appears that [the Veteran's] left knee 
problems are posttraumatic or post-injury-related, and that 
the injury probably occurred when he was on active duty with 
the Air Force."  The report ends with this statement. There 
is no basis provided for the opinion that the Veteran's 
current disability "probably occurred" in service, and 
there is no indication in the report that the physician had, 
at any time, the benefit of a review of the claims folder, or 
at the very least, the Veteran's service treatment records.  
There is no description of the in-service injury or how the 
in-service event lead to arthritic changes not diagnosed 
until the early 1990's, over 30 years after service 
discharge.  Therefore, the opinion is inadequate for rating 
purposes. The Board remanded this matter in April 2007 in 
order to afford the Veteran the benefit of a VA examination 
and opinion based upon a review of the claims folder.

In June 2009, a VA examiner accurately reported the Veteran's 
history, as is also described above. The examiner reviewed 
the claims folder, examined the Veteran, and confirmed the 
diagnosis of degenerative joint disease of the left knee. It 
was clearly noted that there is nothing within one year of 
service showing a knee disability. The examiner also noted 
that the VA examiner in 1986 did not mention any problem with 
the left knee. The examiner went on to say that while the 
Veteran did twist his knee in service, "there is evidence 
that it promptly recovered within a week or so."  And, the 
examiner stated, if the Veteran "had significant injuries 
sustained in 1960 that did not heal he would have complained 
of significant knee problems much sooner and he certainly did 
not complain of this within a year of discharge from the 
military. Hence, it is less likely as not that his left knee 
condition is related to his military service career."  
Because this report was based upon an examination of both the 
Veteran and his claims folder, and because there was a clear 
basis for this opinion, it is adequate for rating purposes.

The claims folder, in its entirety, was reviewed in order to 
determine whether there exists any evidence that the 
Veteran's left knee disability is, in fact, related to 
service. He clearly believes so. The Veteran's statements, 
however, are not competent evidence of a connection between 
his current diagnosis and his military service. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a medical 
nexus is required for service connection in this case. The 
only positive evidence of a medical nexus in this case, 
however, is the private physician opinion that is without 
basis and without a review of the evidence of record. The 
only adequate medical opinion is negative as to a causal 
connection in this case.

Because the evidence in this case fails to establish that the 
Veteran's currently diagnosed degenerative joint disease of 
the left knee is due to the twisted knee noted in service in 
1960, or otherwise related to service, there is no basis upon 
which to grant service connection. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of adequate evidence to support the 
claim suggests that the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001). There is simply no basis upon which to grant the 
Veteran's claim.




Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). The notice requirements 
apply to all five elements of a service connection claim: (1) 
Veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted. 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA sent the Veteran an undated shortly after he filed his 
claim, as well as letter in May 2007 informing him of what 
was necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf. 
This letter satisfied the requirements of 38 C.F.R. § 
3.159(b)(1). The May 2007 letter also satisfied the 
requirements of Dingess v. Nicholson, supra, e.g., as to 
potential downstream issues such as disability rating and 
effective date. VA's duty to notify the Veteran was met in 
this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service and post-service treatment records, and his VA 
examination report have been associated with the claims 
folder. He was afforded a Board hearing and the February 2007 
transcript is of record.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


